DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 1 recites “a signal source” in line 7 and then again in line 9. Does the second use refer to the same signal source or a different one? If it is the same, “the” should replace “a”. If it is a different, different terminology should be used. The same rejection applies for claims 11 and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
The claims recite a method (process) for signal processing involving extracting a signal of interest.

Step 2A, Prong One 
Regarding claims 11-18, the limitations of “obtaining measurement data including a signal of interest and an interference signal generated in proximity to a signal source of the signal of interest; estimating a signal source in an extraction target area including the signal source of the signal of interest and a signal source of the interference signal based on the measurement data; selecting the signal source of the interference signal based on a result of the estimating a signal source and extracting interference signal data generated from the selected signal source of the interference signal; and extracting the signal of interest by removing a common part between the measurement data and the interference signal data” are processes, as drafted, covers performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).
 
Step 2A, Prong Two 
This judicial exception is not integrated into a practical application. In particular, the claim recites two additional elements of a processor and memory. These elements are recited a high-level of generality and they amount to no more than general signal processing circuitry. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/memory to perform the signal processing does not amount of an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 11-12, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (Pub. No.: US 2018/0014738 A1); hereinafter referred to as “Tanaka”.
Regarding claims 1, 11, and 15, Tanaka discloses a signal processing apparatus (e.g. see figure 1 element 10) comprising: a memory (e.g. see figure 1 element 133); and a processor (e.g. see figure 1 element 13) coupled to the memory and configured to perform a process including obtaining measurement data including a signal of interest and an interference signal generated in proximity to a signal source of the signal of interest (e.g. see figure 4 step S10); estimating a signal source in an extraction target area including the signal source of the signal of interest and a signal source of the interference signal based on the measurement data (e.g. see figure 4 step S11. Step S11 is equated to the “estimating” step in the prior art since this is where the noise component is deduced); selecting the signal source of the interference signal based on a result of the estimating a signal source and extracting interference signal data generated from the selected signal source of the interference signal (e.g. see figure 4 step S13/S14. Steps S13/S14 are equated to the “selecting” step in the prior art since that’s when the channels are selected); and extracting the signal of interest by removing a common part between the measurement data and the interference signal data (e.g. see figure 4 step S12).
Regarding claims 2, 12, and 16, Tanaka discloses the measurement data is magnetic field data, wherein the estimating a signal source includes obtaining an electric current distribution in the extraction target area and estimating the signal source of the interference signal based on the electric current distribution, and wherein the extracting interference signal data includes extracting a magnetic field component of the interference signal data generated from the signal source of the interference signal estimated based on the electric current distribution (e.g. see figures 8-10, steps S31-S36).
Regarding claim 5, Tanaka discloses the extracting interference signal data includes receiving information indicating a position relation between the signal source of the signal of interest and the signal source of the interference signal and extracting the interference signal data based on the information (e.g. see figure 7, [0103]-[0104]).
Regarding claim 6, Tanaka discloses the signal of interest is extracted using a signal subspace projection method (e.g. see figure 7, [0103]-[0104]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Nagasaka et al. (Pub No.: US 2016/0338608 A1); hereinafter referred to as “Nagasaka”.
Regarding claims 3, 13, and 17 Tanaka discloses the claimed invention but is silent as to the process includes generating virtual interference signal data from the interference signal data, and wherein the extracting the signal of interest includes extracting the signal of interest by removing a common part between the measurement data and the virtual interference signal data, using the virtual interference signal data instead of the interference signal data. Nagasaka teaches that it is known to use such a modification as set forth in figure 3 steps S21-S24, S12, figure 4A elements 31-38, [0134] to provide a simulated interference signal that is more convenient to extract. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a virtual interference signal as taught by Nagasaka in the system/method of Tanaka, since said modification would provide the predictable results of a simulated interference signal that is more convenient to extract.

Allowable Subject Matter
Claims 4, 7-10, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 112 and 101 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP C EDWARDS/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792